Citation Nr: 0334040	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  93-25 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability secondary to service-connected bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a left 
leg injury secondary to service-connected bilateral hearing 
loss.

3.  Whether the RO correctly assigned a combined schedular 
rating of 80 percent for service-connected bilateral hearing 
loss and service-connected depression.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law




WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
December 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1992 RO decision which in pertinent part 
denied service connection for a right knee disability (later 
clarified to be service connection secondary to bilateral 
hearing loss) and denied service connection for residuals of 
a left leg injury secondary to bilateral hearing loss.  In 
October 1995, the Board remanded the case to the RO for 
further evidentiary development.  In a September 1998 
decision, the Board denied these claims.  The veteran 
appealed the Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a December 1998 
order, the Court granted a joint motion of the parties (the 
veteran and the VA Secretary) to vacate and remand that part 
of the September 1998 Board decision which denied these 
benefits.  In July 1999, the Board remanded the case to the 
RO for additional development.  In February 2001 the Board 
again remanded the case to the RO for additional development.  

The veteran also appeals that aspect of an April 1999 RO 
decision which assigned a combined schedular rating of 80 
percent for service-connected bilateral hearing loss (rated 
50 percent) and service-connected depression (rated 50 
percent).  The veteran maintains that the combined schedular 
rating should be 100 percent.  [The Board notes that in the 
decision the RO also assigned the veteran a rating of total 
disability based on individual unemployability (TDIU 
rating).]


FINDINGS OF FACT

1.  A right knee disability was not caused or permanently 
worsened by service-connected bilateral hearing loss.

2.  Residuals of a left leg injury were not caused or 
permanently worsened by service-connected bilateral hearing 
loss.

3.  The veteran's service-connected bilateral hearing loss is 
rated 50 percent.  Secondary service connection (due to 
hearing loss) is also established for depression, and the 
depression is rated 50 percent.  For these two disabilities, 
the RO has assigned a combined 80 percent schedular rating.


CONCLUSIONS OF LAW

1.  A right knee disability is not proximately due to or the 
result of service- connected bilateral hearing loss.  38 
C.F.R. § 3.310 (2002).

2.  Residuals of a left leg injury is not proximately due to 
or the result of service- connected bilateral hearing loss.  
38 C.F.R. § 3.310 (2002).

3.  In accordance with the Combined Ratings Table, the RO has 
correctly assigned a combined 80 percent schedular rating for 
service-connected bilateral hearing loss (rated 50 percent) 
and service-connected depression (rated 50 percent).  
38 C.F.R. § 4.25 (2002)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from October 
1967 to December 1970. 

The veteran's service medical records show that on medical 
examination performed for enlistment purposes in July 1967, 
his lower extremities were listed as normal.  Records of 
September-October 1970 hospital admissions primarily pertain 
to complaints of hearing loss, for which hearing aids were 
provided.  The diagnoses included bilateral moderate noise-
induced hypacusis, sensorineural type, with reduced 
discrimination.  An October 1970 narrative summary indicated 
a diagnosis of sensorineural hearing loss, and recommended 
that the veteran should be separated from military service 
based on this disability.  On medical examination performed 
for medical board purposes in October 1970, bilateral hearing 
loss was noted and the veteran's lower extremities were 
normal.  A November 1970 physical evaluation board (PEB) 
recommended that the veteran be medically retired from 
service based on bilateral hearing loss, and the veteran was 
discharged from service on this basis in December 1970.  
Service medical records are negative for treatment or 
diagnosis of a right knee disability and residuals of a left 
leg injury.

In a February 1971 RO decision, service connection was 
established for bilateral hearing loss, with a 40 percent 
rating. 

Records from the South Carolina Industrial Commission dated 
from 1976 to 1977 reflect that the veteran was awarded 
worker's compensation based on an injury to his right leg 
incurred in January 1976 during the course of his employment 
at the Pearce Young Angel Company.  Details of the accident 
are not included in such records.

Private medical records from Baptist Medical Center, dated 
from March 1991 to June 1991 reflect treatment for a 
contusion to the left calf received in March 1991, with 
subsequent treatment for superficial phlebitis in the left 
calf, and deep vein thrombosis (DVT) of the left lower leg.  
A March 1991 admission record notes that the veteran gave a 
history of trauma to his left calf when he was winching a 
boat and "the w[i]nch got away from him.  He was pinned up 
and the w[i]nch handle struck his left calf repeatedly."

In March 1992, the veteran submitted a claim for service 
connection for a right knee disability due to service-
connected bilateral hearing loss and a claim for service 
connection for residuals of a left leg injury due to service-
connected bilateral hearing loss.  He asserted that he 
incurred a right knee disability in 1973, when he fell to 
avoid an oncoming truck which he could not hear.  He reported 
he injured his left calf in March 1991, when he was winching 
a boat onto a boat trailer, and he thought he had the winch 
locked, but the boat started coming off the trailer and the 
winch handle began beating on his left calf.  He said he 
could not hear the winch noise, and could not hear his 
friend's warning.

A March 1992 VA outpatient audiometric evaluation revealed 
that the veteran had bilateral mild to severe sensorineural 
hearing loss. 

By a statement dated in March 1992, A.L.C. said that while 
visiting the Pearce Young Angel Company in January 1976, he 
saw the veteran leave the warehouse carrying several boxes, 
and walk down the steps from the loading dock to the ground.  
He said the veteran did not see a truck backing into the 
loading dock and did not hear his shouted warnings.  He said, 
"When I got his attention he turned and slipped, falling on 
his leg," and that "since his sight was blocked I feel the 
accident would have been avoided if he could have heard the 
truck or me shouting at him."

By a statement dated in March 1992, D.E.R., stated that in 
March 1991, he went fishing with the veteran, and while 
loading the boat onto the trailer (on a very steep landing), 
the veteran stood on the trailer to secure the winch, and 
called to him to pull up [i.e., pull up the vehicle which was 
towing the trailer].  D.E.R. said at the same time he heard a 
"stripping sound" and yelled to the veteran to get off the 
trailer, and then heard the veteran screaming and he "knew 
what had happened."  He stated, "I believe this accident 
was a direct result of [the veteran's] inability to hear the 
stripping of the gear on the winch or me warning him.  The 
calf on his left leg was damaged severely."

VA outpatient treatment records dated from March 1992 to 
August 1992 reflect treatment for a variety of conditions, 
including hearing loss.  A May 1992 treatment note shows that 
binaural hearing aids were provided to the veteran.  A June 
1992 request for prosthetic services shows that knee-high 
stockings were required for the veteran's DVT.  Such records 
are negative for complaints or treatment of a right knee 
disability.

By a letter dated in April 1992, a private physician, Dr. 
Scott, stated that the veteran suffered a traumatic injury to 
his left calf resulting in DVT, now had post-phlebitic 
syndrome, and was at risk for recurrent phlebitis.

By a letter received by the RO in July 1992, a VA audiologist 
stated that the veteran had normal hearing through 500 Hertz 
sloping to a severe to profound hearing loss in the higher 
frequencies bilaterally.  

In August 1992, the veteran underwent a VA audiological 
evaluation, revealing moderately severe to profound 
sensorineural hearing loss in each ear.

At an August 1992 VA physical examination an X-ray study of 
the left knee was normal.  The diagnoses included moderately 
severe, chronic thrombophlebitis of the left lower leg, 
massive varices of both legs, and history of cartilage injury 
and tendon repair of the right lower leg.

By statements received in October 1992, the veteran 
reiterated many of his assertions and stated that his right 
knee disability and residuals of a left leg injury and 
depression were proximately caused by his bilateral hearing 
loss.

By a statement dated in November 1992, D.E.R. reiterated his 
assertions regarding the veteran's 1991 left leg injury.  He 
said that he saw the accident, and was standing about five 
feet away at the time as he was standing next to the vehicle 
while the veteran was on the trailer telling him to pull [the 
vehicle] up.  D.E.R. said the incident "happened very fast" 
and that the veteran's bilateral hearing loss caused the 
accident.

By a statement dated in January 1993, A.L.C. reiterated his 
assertions regarding the veteran's 1976 right leg injury.

VA outpatient treatment records dated from October 1992 to 
March 1993 are negative for complaints or treatment of a 
right knee disability or residuals of a left leg injury.

At an April 1993 RO hearing, the veteran reiterated many of 
his assertions.  He stated that he currently wore two hearing 
aids, and that doctors told him to avoid noise exposure.  He 
said he injured his right leg in a work accident; he said he 
was standing with his back turned, while holding boxes, and a 
truck backed into the area where he was standing.  He said 
people called out to him and when they got his attention he 
turned suddenly (which injured his knee) and then fell on the 
knee, and these events tore the ligaments in his right knee 
and surgery was required thereafter.  He said he currently 
had a right knee disability.  He said he injured his left 
calf while standing on a boat trailer, winching a boat onto 
the trailer.  He said the winch then apparently started 
"stripping," the winch handle began spinning, and the boat 
broke loose and moved backwards.  He said he did not hear the 
winch stripping, did not hear his friend yelling to him from 
twenty to twenty-five feet away, and the winch beat his calf 
severely.  He said he currently had deep vein 
thrombophlebitis. 

An April 1994 unsigned private audiometric examination from 
Piedmont E.N.T. shows that the veteran had high frequency 
hearing loss.

In October 1995 this matter was remanded by the Board, to the 
RO, for further evidentiary development.

By letters dated in May 1996, the RO wrote to the South 
Carolina Worker's Compensation Commission and to the Pearce 
Young Angel Company and requested information regarding a 
January 1976 accident involving the veteran and a subsequent 
worker's compensation claim.

By a letter dated in June 1996, the South Carolina Worker's 
Compensation Commission stated that the file relating to the 
veteran's January 1976 knee injury and claim had been 
destroyed.  No details were provided relating to the cause of 
the injury.

By a letter dated in July 1996, PYA/Monarch, Inc. stated that 
no records were available relating to a January 1976 worker's 
compensation claim involving the veteran.

In September 1996, the veteran underwent a VA audiological 
evaluation, revealing borderline normal hearing in the lower 
frequencies with a severe to profound sensorineural hearing 
loss bilaterally from 1,000 to 8,000 Hertz.  

In an October 1996 decision, the RO increased the rating for 
bilateral hearing loss to 50 percent.

In a November 1996 statement, H.E.S. said the veteran came to 
see him that day to see if he remembered his falling at work 
in January 1976 at Pearce Young Angel Company.  H.E.S. said 
he was director of operations at the company at the time.  He 
related that at the time the veteran fell he (the veteran) 
was going down some steps with a couple of boxes in his hand, 
a truck was backing into the loading bay, as the veteran 
reached the ground he stepped into the path of the truck, he 
and several others shouted at the veteran to move, and as the 
veteran turned he damaged cartilage in the leg.  H.E.S. 
opined that the accident would not have happened if the 
veteran had been able to hear normally, and that hearing loss 
was the main cause of the accident.

By an affidavit dated in November 1996, D.E.R. reiterated 
many of his assertions regarding the March 1991 accident in 
which the veteran injured his left calf while winching a boat 
onto a trailer.  He added that he saw the veteran climb onto 
the trailer to secure the winch, and then the veteran stood 
up and told him to pull the truck [which was towing the 
trailer] forward.  D.E.R. noted he then started to pull up, 
heard a stripping sound, and yelled for the veteran to clear 
the trailer.  D.E.R. said he heard the veteran scream and saw 
what happened, including the winch going around and beating 
on the veteran's leg, the leg being wedged between the winch 
post and the handle that extended beyond the post.  D.E.R. 
essentially opined that the veteran could have avoided the 
injury if he could have heard the winch stripping and the 
warning to clear the trailer.

Private medical records dated from January 1997 to July 1997 
from Neurology Associates, Neurosurgical Associates, the 
Southeastern Neurosurgical and Spine Institute, and the 
Southeast Regional Sleep Disorders Clinic relate to treatment 
for headaches, sleep apnea, and nocturnal periodic leg 
movements. 

By a letter dated in January 1998, a private physician, 
Dexter B. Rogers, M.D., stated that he was the veteran's 
family doctor, and that he had records relating to the 
veteran's treatment since the 1980s.  He stated that in 1975, 
the veteran was walking across a parking lot while carrying 
boxes and did not see a truck.  He said people yelled at the 
veteran and the truck blew its horn, but that since he was 
deaf, the veteran could not hear these warnings, and was 
struck by the truck resulting in surgery to the right knee 
and a subsequent 25 percent loss of function of that leg.  He 
also related that in 1993, the veteran was standing on a boat 
trailer when the gear stripped and started a loud roaring 
noise which the veteran did not hear since he was deaf, and 
did not take proper precautions, and the veteran was then hit 
on the back of the left leg by a cable, which bruised the leg 
and caused a clot in the leg.  Dr. Rogers opined that both 
injuries were a result of the veteran's inability to hear and 
were, therefore, directly related to his service-connected 
deafness.

By September 1998 decision, the Board, in part, granted 
secondary service connection for depression, as due to 
service-connected hearing loss.

On VA examination in February 1999 the diagnosis was 
moderately severe to profound sensorineural hearing loss 
bilaterally.

By April 1999 rating decision the RO established secondary 
service connection for depression, as due to the service-
connected hearing loss, and assigned a 50 percent rating for 
the depression, effective July 1, 1992.  The RO also 
continued the 50 percent rating for bilateral hearing loss.  
A combined schedular compensation rating of 80 percent, 
effective from July 1, 1992, was also assigned for the two 
service-connected disabilities.  The RO also assigned the 
veteran a TDIU rating of 100 percent based on the two 
service-connected disabilities.

Received from the veteran's attorney in January 2000 were 
duplicate copies of records from the South Carolina 
Industrial Commission dated from 1976 to 1977 regarding the 
veteran's worker's compensation claim based on an injury to 
his right leg incurred in January 1976.

Received in May 2000 from the veteran's attorney was a notice 
of disagreement with the April 1999 rating decision which 
assigned a combined service-connected rating of 80 percent, 
effective from July 1, 1992.  The veteran's attorney 
essentially claimed that the combined 80 percent rating was 
not in accordance with 38 C.F.R. § 3.310 (the regulation on 
secondary service connection).  The attorney contended that 
38 C.F.R. § 3.310 requires that the secondary condition be 
rated as part of the original condition, and, therefore, the 
50 percent for the original condition (service-connected 
bilateral hearing loss) and the 50 percent for the secondary 
condition (service-connected depression) should be 
"unified" (added) to result in a 100 percent schedular 
rating, rather than "combined" to 80 percent under the 
Combined Ratings Table of 38 C.F.R. § 4.25..

Received in May 2000 was a response from Dr. Royal at 
Piedmont Orthopaedic indicating that they kept records for 15 
years, but after that records are destroyed.  They were 
unable to find any information on the veteran.

In a May 2000 response letter, Palmetto Baptist Medical 
Center indicated that they were unable to locate a record for 
the veteran.

Received in May 2000 were treatment records from Dr. Dexter 
Rogers, dated from July 1999 to February 2000, which showed 
no complaints, findings, or treatment related to either the 
right knee or left leg.

Received from Dr. William Scott in December 2002 was a 
response to the RO's letter, indicating that the veteran was 
not a patient in that office.  

Received in December 2002 from Palmetto Baptist Medical 
Center was a response to the RO's letter, indicating that 
there were no records on file for the veteran after April 
1997.

Received in January 2003 were treatment records from 
Greenville Memorial Medical Center which showed treatment for 
unrelated medical problems.

II.  Analysis

Through correspondence, rating decisions, statements of the 
case, supplemental statements of the case, and prior remands, 
the veteran has been informed of the evidence necessary to 
substantiate his claims and of the respective obligations of 
VA and him to obtain different types of evidence.  He has 
been afforded VA examinations and identified relevant medical 
records have been obtained.  The Board finds that the notice 
and duty to assist provisions of the law have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio 
v. Principi, 16 Vet.App. 183 (2002).

A.  Secondary service connection for right knee and left leg 
disorders

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  When service connection is 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310.  Secondary service connection 
includes instances in which there is additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition.  Allen v. Brown, 
7 Vet. App. 439 (1995).

Records from the South Carolina Industrial Commission dated 
from 1976 to 1977 reflect that the veteran was awarded 
worker's compensation based on an injury to his right leg 
incurred in January 1976 during the course of his employment 
at the Pearce Young Angel Company, however, details of the 
accident are not included in such records.  Lay statements 
since 1992 (more than 15 years after the 1976 event) from the 
veteran and co-workers are to the effect that he injured his 
right knee in the January 1976 incident.  In these statements 
regarding the 1976 right knee injury, the veteran's co-
workers essentially reported that he was carrying several 
boxes, did not see a truck backing into the loading dock, 
proceeded into the path of a truck and did not hear shouted 
warnings.  The statements also, however, indicate the veteran 
somehow did eventually realize the truck was coming toward 
him, and he was able to get out of the way, although he says 
he injured his knee when he turned away and apparently also 
when he fell on the knee.

Private medical records reflect treatment for a contusion to 
the left calf received in March 1991, with subsequent 
treatment for superficial phlebitis in the left calf, and DVT 
of the left lower leg.  A March 1991 hospital discharge 
summary notes that the veteran gave a history of receiving 
trauma to his left calf when he was winching a boat and the 
winch got away from him and he was reportedly pinned up and 
the winch handle struck his left calf repeatedly.  Subsequent 
medical records reflect episodic treatment for DVT, post-
phlebitic syndrome, and chronic thrombophlebitis of the left 
lower leg.

By a letter dated in January 1998, a private physician, Dr. 
Rogers, stated that he was the veteran's family doctor, and 
that he had records relating to the veteran's treatment since 
the 1980s.  Dr. Rogers reported that in 1975, the veteran was 
walking across a parking lot while carrying boxes, did not 
see a truck, and people yelled at the veteran and the truck 
blew its horn, but that since he was deaf, the veteran could 
not hear these warnings, and was struck by the truck 
resulting in surgery to the right knee and a subsequent 25 
percent loss of function of that leg.  Dr. Rogers also 
reported that in 1993, the veteran was standing on a boat 
trailer when the gear stripped and started a loud roaring 
noise which the veteran did not hear since he was deaf, and 
that the veteran received a left leg injury as a result.  Dr. 
Rogers opined that both the injuries were a result of the 
veteran's inability to hear and were directly related to the 
veteran's deafness.

The Board notes that the lay statements submitted by the 
veteran concerning the right knee injury in the 1976 truck 
accident were made in 1992 and later, more than 15 years 
after the event in question.  This passage of time diminishes 
the accuracy of the statements, particularly as the nature of 
the event would not have made a lasting impression on 
individuals only tangentially involved.  The lay statements 
are not competent to show causation, or that the veteran's 
bilateral hearing loss actually caused the accident and the 
right knee injury.  Additionally, in the statements the 
coworkers acknowledge that they were eventually able to get 
the veteran's attention, so that he could move out of the 
path of the truck.  From this it may logically be inferred 
that the veteran eventually heard the warnings, especially 
since medical records show he was not totally deaf in 1976 
and is not now.  The Board notes that the described accident 
and right knee injury may have been caused by any number of 
factors besides impaired hearing.  

With regard to the March 1991 injury to the veteran's left 
leg, in support of his claim the veteran has submitted his 
own accounts of the incident as well as the accounts of his 
boating partner.  Although there are some variations in the 
accounts, it is essentially asserted that while reloading a 
boat on a boat trailer on a steep launch ramp, after a day of 
fishing, the veteran was assigned the task of operating the 
winch to pull the boat on the trailer, after which the winch 
was to be secured (so the boat did not slide back off the 
trailer). Meanwhile, the veteran's friend was standing by the 
tow vehicle (if not in it), prepared to tow the vehicle away 
from the ramp.  In performing his duties, the veteran stood 
on the front of the trailer, and apparently (barring a 
mechanical malfunction of the winch, which is not evident) 
failed to secure the winch so the boat did not slide 
backward.  Perhaps because of the weight of the boat and the 
steep incline of the ramp, or perhaps because of the friend 
beginning to move the tow vehicle (see his last statement), 
the boat started backward off the trailer (with the winch 
cable attached), and the winch handle spun around, striking 
the veteran (who was apparently still standing on the 
trailer) in his left calf, causing the injury.  Reportedly 
the winch gears made a noise when they (and the winch handle) 
started moving, and his friend shouted a warning.  However, 
as acknowledged in one of the friend's statements, everything 
happened quickly, and it appears any warning was nearly 
simultaneous with the veteran being struck on the leg by the 
winch handle.

The veteran and his friend contend that because of the 
veteran's hearing loss, he could not hear the winch gears 
slipping and the shouts of warning.  Besides the medical fact 
that the veteran was not totally deaf at the time of the 
March 1991 incident, the circumstances indicate that his 
ability to hear was not a factor in the events causing the 
injury.  The veteran himself was operating the winch, and 
once the winch began to spin out of control, the gear noise 
and reported shouts of warning from his friend were almost 
simultaneous with the injury.  At this point, even with 
perfect hearing, it appears that the injury could not have 
been avoided.  

There are more likely causes for the left leg injury, other 
than hearing loss.  The most obvious cause is the veteran's 
failure to follow basic safety rules when loading a boat on a 
trailer, including never placing a body part in the area of 
the winch handle when there is a load on the winch (since the 
handle may spin out of control, causing injury).  Indeed, 
manufacturers place written warnings to this effect near the 
boat winch on the trailer, and the danger of a spinning boat 
winch is among the usual subjects in literature from agencies 
concerned with boating safety.  Like all common dangers, 
injuries from spinning boat winches are a common occurence.  
The injuries are caused by failing to tend to the boat winch 
properly; the injuries are not caused by hearing loss. 

With regard to the medical evidence submitted by the veteran, 
the Board notes that Dr. Rogers' comments regarding the 
veteran's bilateral leg injuries are clearly based on the 
veteran's self-reported history rather than on the doctor's 
own personal knowledge of the accidents.  The fact that the 
veteran has submitted lay statements corroborating his 
accounts does not negate the fact that the doctor did not 
witness either accident and has no personal knowledge of the 
accidents.  Dr. Rogers, statement also contains inaccuracies, 
such as stating that the right leg injury occurred in 1975 
instead of 1976, stating that the veteran was actually hit by 
a truck, and stating that the injury to the left leg occurred 
in 1993 (rather than 1991).  Although Dr. Rogers' statements 
relating the current right and left leg disabilities to 
previous traumatic injuries constitute competent medical 
evidence, such statements do not show the cause of the 
accidents.  Since Dr. Rogers did not personally witness the 
accidents, and since causation of an accident is a question 
of fact, he is not competent to opine as to the chain of 
events leading up to the injuries.  

The veteran's attorney has argued that VA should seek a 
medical opinion as to the cause of the veteran's right knee 
and left leg injuries.  The Board notes, however, that the 
circumstances of the accidents in the present case do not 
pose medical questions of causation for which a doctor might 
be able to give a competent medical opinion of involvement of 
service-connected hearing loss.  Under the facts presented, a 
doctor's opinion would be no better than a speculative lay 
opinion.  There simply are no proven predicate facts for a 
doctor to use his or her special medical knowledge to 
ascertain that hearing loss was involved in the accidents.  

The Board notes that in Harvey v. Brown, 6 Vet. App. 390 
(1994), the Court referenced Santiago v. Brown, 5 Vet.App. 
288 (1993) as setting forth a useful analytical framework for 
distinguishing whether the Board's opinion is an 
unsubstantiated medical determination, which the Court has 
held the Board is unauthorized to render, or whether it is a 
legal determination, i.e., a finding of fact which the Board, 
as fact finder, has derived from a review of medical evidence 
which is sufficiently conclusive as to the underlying medical 
issues to enable the Board to render the legal determination.  
As set out in Harvey, the type of determination involved here 
is not one which lends itself to a medical opinion because no 
physician witnessed the actual sequence of events that led to 
the veteran's right knee and left leg injuries.  The veteran 
and his attorney have asserted a medical cause (hearing loss) 
for accidents and associated injuries, but there appears to 
be no basis for this.  The immediate cause of his right knee 
injury is not in dispute; he injured his knee avoiding the 
path of the truck.  The immediate cause of his left leg 
injury is not in dispute; his left calf was struck by a boat 
trailer winch.  What is in dispute is a factual matter:  
whether the veteran had to suddenly avoid the truck and 
whether he was hit by the boat trailer winch because of his 
service-connected hearing loss, thus injuring his right knee 
and left leg.  A doctor's medical opinion that hearing loss 
caused the accidents and injuries is insufficient to resolve 
the question of fact.  

The veteran has failed to submit, and the Board is unable to 
obtain (short of finding a physician who witnessed both 
accidents) persuasive and competent evidence linking the 
current right knee disability and residuals of a left leg 
injury to the service-connected bilateral hearing loss.  The 
weight of the credible evidence establishes that service-
connected bilateral hearing loss did not cause or permanently 
worsen a right knee disorder and residuals of a left leg 
injury.  A right knee disorder and residuals of a left leg 
injury are not proximately due to or the result of a service-
connected disability.  The evidence is not approximately 
balanced; rather, the preponderance of the evidence is 
against the claims for secondary service connection.  Thus, 
the reasonable doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  For 
the foregoing reasons, the claims for secondary service 
connection for a right knee disability and residuals of a 
left leg injury are denied.

B.  Whether 80 percent is the correct combined compensation 
rating for service-connected bilateral hearing loss and 
service-connected depression

By April 1999 rating decision, the RO promulgated a Board 
decision granting secondary service connection for depression 
(as due to service-connected bilateral hearing loss).  The RO 
assigned a 50 percent rating for the depression, effective 
July 1, 1992.  The RO also continued a 50 percent rating for 
the service-connected bilateral hearing loss.  A combined 
schedular rating of 80 percent was assigned for these two 
service-connected conditions.  [The RO also granted the 
veteran a 100 percent TDIU rating based on the service-
connected disabilities.]

The VA's Rating Schedule, at 38 C.F.R. § 4.25, includes a 
Combined Ratings Table, with accompanying instructions, for 
determining a combined rating for multiple disabilities.  In 
brief, to arrive at a final rating, percentage ratings for 
multiple disabilities are not added.  Rather, using the 
Combined Ratings Table, the disabilities are arranged in 
order of their percentage severity, and then they are entered 
in the table, until a final combined number is obtained, 
which is then rounded to the nearest number divisible by 10 
(combined values ending in 5 are rounded up). 

Applying the Combined Ratings Table to the instant case, 50 
percent for bilateral hearing loss, and 50 percent for 
depression, results in a combined number of 75, which is then 
rounded up to 80 percent.  38 C.F.R. § 4.25.  The RO thus 
assigned a correct combined schedular compensation rating 
under this table.

The veteran's attorney contends that this rating method 
somehow contravenes the regulation on secondary service 
connection, 38 C.F.R. § 3.310, and he maintains that such 
regulation requires that the 50 percent rating for hearing 
loss and the 50 percent rating for depression be added 
together to result in a 100 percent rating.  The Board finds 
no merit to this argument.  The Board is bound in its 
decisions by the regulations of VA.  38 U.S.C.A. § 7104(c).  
Clearly the rules for combined ratings are set forth in the 
regulation on combined ratings (38 C.F.R. § 4.25) and not in 
the regulation on secondary service connection (38 C.F.R. 
§ 3.310).  Thus, as a matter of law, this claim must be 
denied.









ORDER

Secondary service connection for a right knee disability is 
denied.

Secondary service connection for residuals of a left leg 
injury is denied.

The claim that the RO incorrectly assigned a combined 
schedular rating of 80 percent for service-connected 
bilateral hearing loss and service-connected depression is 
denied.

	                        
____________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

